


Exhibit 10.3


CONFIDENTIAL TREATMENT REQUESTED


Confidential material has been separately filed with the Securities and Exchange
Commission under an application for confidential treatment. Terms for which
confidential treatment has been requested have been omitted and marked with an
asterisk [*]




September 17, 2013


To:
Dollar Tree, Inc.

500 Volvo Parkway
Chesapeake, VA 23320
Attn:     Roger W. Dean, Vice President – Treasurer
Facsimile: 757-321-5111


From:
JPMorgan Chase Bank, National Association
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England



Re:
Issuer Uncollared Forward Repurchase Transaction

    
Ladies and Gentlemen:
This master confirmation (this “Master Confirmation”) is intended to supplement
the terms and provisions of certain Transactions (each, a “Transaction”) entered
into from time to time between J.P. Morgan Securities LLC (“JPMS”), as agent for
JPMorgan Chase Bank, National Association, London Branch (“JPMorgan”), and
Dollar Tree, Inc. (“Counterparty”). This Master Confirmation, taken alone, is
neither a commitment by either party to enter into any Transaction nor evidence
of a Transaction. The terms of any particular Transaction shall be set forth in
a Supplemental Confirmation in the form of Exhibit A hereto (a “Supplemental
Confirmation”), which shall reference this Master Confirmation and supplement,
form a part of, and be subject to this Master Confirmation. This Master
Confirmation and each Supplemental Confirmation together shall constitute a
“Confirmation” as referred to in the Agreement specified below.
The definitions and provisions contained in the 2000 ISDA Definitions (the “2000
Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions” and together with the 2000 Definitions, the “Definitions”), as
published by the International Swaps and Derivatives Association, Inc. (“ISDA”),
are incorporated into this Master Confirmation and each Supplemental
Confirmation. This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and JPMorgan as to
the subject matter and terms of each Transaction to which this Master
Confirmation and such Supplemental Confirmation relate and shall supersede all
prior or contemporaneous written or oral communications with respect thereto.
This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement (the “Agreement”) in the form of the
ISDA 2002 Master Agreement as if JPMorgan and Counterparty had executed an
agreement in such form (without any Schedule but with the elections set forth in
this Master Confirmation and each Supplemental Confirmation).




--------------------------------------------------------------------------------




For each Transaction, all provisions contained or incorporated by reference in
the Agreement shall govern this Master Confirmation and each Supplemental
Confirmation relating to such Transaction except as expressly modified herein or
in such Supplemental Confirmation.
If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, any Supplemental Confirmation, the Equity
Definitions and the 2000 Definitions, the following will prevail for purposes of
such Transaction in the order of precedence indicated: (i) such Supplemental
Confirmation; (ii) this Master Confirmation; (iii) the Agreement; (iv) the
Equity Definitions; and (v) the 2000 Definitions.
1.Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions. Set forth below are the terms and conditions which,
together with the terms and conditions set forth in the related Supplemental
Confirmation (in respect of the relevant Transaction), shall govern each such
Transaction.
General Terms:
Trade Date:
For each Transaction, as set forth in the Supplemental Confirmation.

Buyer:
Counterparty

Seller:
JPMorgan

Shares:
Shares of common stock, par value USD 0.01 per share, of Counterparty (Exchange
Ticker: “DLTR”)

Forward Price:
The arithmetic average of the VWAP Prices for each Exchange Business Day in the
Calculation Period.

VWAP Price:
For any Exchange Business Day, as determined by the Calculation Agent based on
the Rule 10b-18 Volume Weighted Average Price per Share for the regular trading
session (including any extensions thereof) of the Exchange on such Exchange
Business Day (without regard to pre-open or after hours trading outside of such
regular trading session for such Exchange Business Day), as published by
Bloomberg at 4:15 p.m. New York time (or 15 minutes following the end of any
extension of the regular trading session) on such Exchange Business Day, on
Bloomberg page “DLTR <Equity> AQR_SEC” (or any successor thereto). For purposes
of calculating the VWAP Price, the Calculation Agent will include only those
trades that are reported during the period of time during which Counterparty
could purchase its own shares under Rule 10b-18(b)(2) and pursuant to the
conditions of Rule 10b-18(b)(3), each under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (such trades, “Rule 10b-18 eligible
transactions”).

Forward Price
Adjustment Amount:
For each Transaction, as set forth in the Supplemental Confirmation.

Calculation Period:
The period from and including the Calculation Period Start Date to and including
the Termination Date.

Calculation Period Start Date:
For each Transaction, as set forth in the Supplemental Confirmation.

Termination Date:
For each Transaction, the Scheduled Termination Date set forth in the
Supplemental Confirmation (as the same may be postponed in accordance with the
provisions hereof); provided that JPMorgan shall have the right to designate


2

--------------------------------------------------------------------------------




any date (the “Accelerated Termination Date”) on or after the First Acceleration
Date to be the Termination Date by providing notice to Counterparty of any such
designation by 7:00 p.m. New York City time on the Exchange Business Day
following such date.
First Acceleration Date:
For each Transaction, as set forth in the Supplemental Confirmation.

Market Disruption Event:
The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be, or” and
inserting the words “at any time on any Scheduled Trading Day during the
Calculation Period or” after the word “material,” in the third line thereof.

Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs in the Calculation Period, the Calculation
Agent may in good faith and acting in a commercially reasonable manner postpone
the Scheduled Termination Date. In such event, the Calculation Agent must
determine whether (i) such Disrupted Day is a Disrupted Day in full, in which
case the VWAP Price for such Disrupted Day shall not be included for purposes of
determining the Forward Price, or (ii) such Disrupted Day is a Disrupted Day
only in part, in which case the VWAP Price for such Disrupted Day shall be
determined by the Calculation Agent based on Rule 10b-18 eligible transactions
in the Shares on such Disrupted Day effected before the relevant Market
Disruption Event occurred and/or after the relevant Market Disruption Event
ended, and the weighting of the VWAP Price for the relevant Exchange Business
Days during the Calculation Period shall be adjusted in a commercially
reasonable manner by the Calculation Agent for purposes of determining the
Forward Price, with such adjustments based solely on the duration of any Market
Disruption Event and the volume, historical trading patterns and price of the
Shares.
If a Disrupted Day occurs during the Calculation Period and each of the seven
immediately following Scheduled Trading Days is a Disrupted Day, then the
Calculation Agent, in its good faith and commercially reasonable discretion, may
either (i) deem such seventh Scheduled Trading Day to be an Exchange Business
Day and determine the VWAP Price for such seventh Scheduled Trading Day using
its good faith estimate of the value of the Shares on such seventh Scheduled
Trading Day based on the volume, historical trading patterns and price of the
Shares and any other factors that would be inputs to the fair value of a
“fixed-for-fixed” forward or option on equity securities or (ii) further extend
the Calculation Period as it deems necessary to determine the VWAP Price.
Exchange:
NASDAQ Global Select Market

Related Exchange(s):
All Exchanges.

Prepayment\
Variable Obligation:
Applicable

Prepayment Amount:
For each Transaction, as set forth in the Supplemental Confirmation.

Prepayment Date:
One Exchange Business Day following the Trade Date.


3

--------------------------------------------------------------------------------




Settlement Terms:
Settlement Procedures:
For each Transaction:

(i)
if the Number of Shares to be Delivered for such Transaction is positive,
Physical Settlement shall be applicable to such Transaction; provided that
JPMorgan does not, and shall not, make the agreement or the representations set
forth in Section 9.11 of the Equity Definitions related to the restrictions
imposed by applicable securities laws with respect to any Shares delivered by
JPMorgan to Counterparty under any Transaction; or

(ii)
if the Number of Shares to be Delivered for such Transaction is negative, then
the provisions of Section 16 shall apply to such Transaction.

Number of Shares
to be Delivered:
A number of Shares equal to (1) (a) the Prepayment Amount divided by (b) (i) the
Forward Price minus (ii) the Forward Price Adjustment Amount minus (2) the
Initial Shares; provided that in no event shall the Number of Shares to be
Delivered exceed the Maximum Number of Shares to be Delivered.

Maximum Number of Shares
to be Delivered:
For each Transaction, as set forth in the Supplemental Confirmation.

Excess Dividend Amount:
For the avoidance of doubt, the reference to Excess Dividend Amount shall be
deleted from Section 9.2(a)(iii) of the Equity Definitions.

Settlement Date:
Three (3) Exchange Business Days following the Termination Date.

Settlement Currency:
USD

Initial Share Delivery:
JPMorgan shall deliver a number of Shares equal to the Initial Shares to
Counterparty on the Initial Share Delivery Date in accordance with Section 9.4
of the Equity Definitions, with the Initial Share Delivery Date deemed to be a
“Settlement Date” for purposes of such Section 9.4.

Initial Share Delivery Date:
One Exchange Business Day following the Trade Date.

Initial Shares:
For each Transaction, as set forth in the Supplemental Confirmation.

Share Adjustments:
Potential Adjustment Event:
Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.

It shall constitute an additional Potential Adjustment Event if the Scheduled
Termination Date is postponed pursuant to “Market Disruption Event” above, in
which case the Calculation Agent shall, in its commercially reasonable
discretion, adjust any relevant terms of each Transaction as the Calculation
Agent determines appropriate to account for the economic effect on such
Transaction of such postponement, based on stock price volatility, interest
rates, strike price, stock loan rate, liquidity and VWAP averaging dates.

4

--------------------------------------------------------------------------------




Extraordinary Dividend:
For any calendar quarter occurring (in whole or in part) during the period from
and including the first day of the Calculation Period to and including the
Termination Date, any dividend or distribution on the Shares with an ex-dividend
date occurring during such calendar quarter (other than any dividend or
distribution (i) of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) or (B) of the Equity Definitions or (ii) relating to
Counterparty’s adoption of a shareholder rights or similar plan or arrangement
in which Counterparty declares a dividend or distribution of rights that
provides upon the occurrence of certain events for a distribution of preferred
stock, warrants, debt instruments or stock rights at a price below their market
value (a “Rights Plan Adoption”)).

Agreement Regarding Dividends:
Notwithstanding any other provision of this Master Confirmation, the Definitions
or the Agreement to the contrary, in calculating any adjustment pursuant to
Article 11 of the Equity Definitions or any amount payable in respect of any
termination or cancellation of any Transaction pursuant to Article 12 of the
Equity Definitions or Section 6 of the Agreement, the Calculation Agent shall
not take into account changes to any dividends since the Trade Date, including
any Extraordinary Dividends but excluding a dividend or distribution relating to
a Rights Plan Adoption. For the avoidance of doubt, if an Early Termination Date
occurs in respect of any Transaction, the amount payable pursuant to Section 6
of the Agreement in respect of such Early Termination Date shall be determined
without regard to the difference between actual dividends declared (including
any Extraordinary Dividends) and expected dividends as of the Trade Date, in
each case, excluding a dividend or distribution relating to a Rights Plan
Adoption.

Method of Adjustment:
Calculation Agent Adjustment

Additional Termination Event:
It shall constitute an Additional Termination Event with Counterparty as the
sole Affected Party and all Transactions hereunder as the Affected Transactions
if, at any time during the Calculation Period for any Transaction, Counterparty
declares any dividend, including an Extraordinary Dividend but excluding a
dividend or distribution relating to a Rights Plan Adoption.

Consequences of Merger
Events and Tender Offers:


(a) Share for Share:
Modified Calculation Agent Adjustment

(b) Share-for-Other:
Modified Calculation Agent Adjustment

(c) Share-for-Combined:
Modified Calculation Agent Adjustment

Determining Party:
JPMorgan

Tender Offer:
Applicable

New Shares:
In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety (including the
word “and” following such clause (i)) and replaced with “publicly quoted, traded
or listed on any of the New York Stock Exchange, the NASDAQ Global Select Market
or the NASDAQ Global Market (or their respective successors)”.


5

--------------------------------------------------------------------------------




CONFIDENTIAL TREATMENT REQUESTED


Confidential material has been separately filed with the Securities and Exchange
Commission under an application for confidential treatment. Terms for which
confidential treatment has been requested have been omitted and marked with an
asterisk [*]


For purposes of each Transaction, (x) the definition of Merger Date in Section
12.1(c) of the Equity Definitions shall be amended to read, “Merger Date shall
mean the Announcement Date” and (y) the definition of Tender Offer Date in
Section 12.1(e) of the Equity Definitions shall be amended to read, “Tender
Offer Date shall mean the Announcement Date.” The definition of “Announcement
Date” in Section 12.1(l) of the Equity Definitions is hereby amended by (i)
replacing the words “a firm” with the word “any” in the second and fourth lines
thereof, (ii) replacing the word “leads to the” with the words “, if completed,
would lead to a” in the third and the fifth lines thereof, (iii) replacing the
words “voting shares” with the word “Shares” in the fifth line thereof, and (iv)
inserting the words “by any entity” after the word “announcement” in the second
and the fourth lines thereof.


Nationalization, Insolvency
or Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, the NASDAQ Global Select Market or the
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of a Merger Event, a Tender Offer, a Nationalization, an Insolvency or a
Delisting, Cancellation and Payment applies to one or more Transactions
hereunder (whether in whole or in part), an Additional Termination Event (with
the Transactions (or portions thereof) to which Cancellation and Payment applies
being the Affected Transactions, Counterparty being the sole Affected Party and
the Early Termination Date being the date on which such Transactions would be
cancelled pursuant to Article 12 of the Equity Definitions) shall be deemed to
occur, and, in lieu of Sections 12.7 and 12.8 of the Equity Definitions, Section
6 of the Agreement shall apply to such Affected Transactions.
Additional Disruption Events:
(a) Change in Law:
Applicable

(b) Failure to Deliver:
Applicable

(c) Insolvency Filing:
Applicable

(d) Hedging Disruption:
Applicable

(e) Increased Cost of
Stock Borrow:
Applicable

Initial Stock
Loan Rate:    [*]
(f) Loss of
Stock Borrow:
Applicable


6

--------------------------------------------------------------------------------






CONFIDENTIAL TREATMENT REQUESTED


Confidential material has been separately filed with the Securities and Exchange
Commission under an application for confidential treatment. Terms for which
confidential treatment has been requested have been omitted and marked with an
asterisk [*]


Maximum Stock
Loan Rate:    [*]
Hedging Party:
JPMorgan

Determining Party:
JPMorgan

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Additional Disruption Event, any Transaction is cancelled or
terminated, an Additional Termination Event (with such terminated Transaction(s)
being the Affected Transaction(s), Counterparty being the sole Affected Party
and the Early Termination Date being the date on which such Transaction(s) would
be cancelled or terminated pursuant to Article 12 of the Equity Definitions)
shall be deemed to occur, and, in lieu of Sections 12.7 and 12.8 of the Equity
Definitions, Section 6 of the Agreement shall apply to such Affected
Transaction(s).
Non-Reliance/Agreements and
Acknowledgements Regarding
Hedging Activities/Additional
Acknowledgements:
Applicable

Transfer:
Notwithstanding anything to the contrary in the Agreement, JPMorgan may transfer
or assign its rights and obligations hereunder and under the Agreement, in whole
or in part, to (i) any of its Affiliates (as defined in Rule 405 of the
Securities Act of 1933, as amended (the “Securities Act”)), (ii) any entities
sponsored or organized by, or on behalf of or for the benefit of, JPMorgan, or
(iii) any third party, in each case without the consent of Counterparty.

Account Details:
(a) Instructions for delivery of
Shares to Counterparty:
Computershare
250 Royall Street

Canton, MA 02021
Phone: (800) 622-5757
Email: Shareholder.inquiries@computershare.com


Attn: Sharon R. Boughter
Phone: (440) 239-7361
Facsimile: (440) 239-7355
sharon.boughter@computershare.com 


(b) Account for payments to
Counterparty:
To be provided upon request.



(c) Account for payments to JPMorgan:    

7

--------------------------------------------------------------------------------




Bank:    
ABA#:     
Acct No.:     
Beneficiary: JPMorgan Chase Bank, N.A. New York
Ref:    Derivatives


(d) Account for delivery of Shares to JPMorgan:
        
Offices:
(a) The Office of Counterparty for the Transaction is: Counterparty is not a
Multibranch Party
(b) The Office of JPMorgan for the Transaction is: London
JPMorgan Chase Bank, National Association
London Branch
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England


Notices: For purposes of this Master Confirmation:
(a) Address for notices or communications to Counterparty:
Dollar Tree, Inc.
500 Volvo Parkway
Chesapeake, VA 23320
Attn:     Roger W. Dean, Vice President – Treasurer
Phone: 757-321-5354
Facsimile: 757-321-5111
Email:    rdean@dollartree.com


(b) Address for notices or communications to JPMorgan:
JPMorgan Chase Bank, National Association
EDG Marketing Support
Email: EDG_OTC_HEDGING_MS@jpmorgan.com
Facsimile No: 1-866-886-4506
With a copy to:
Attention:     Sudheer Tegulapalle
Title:         Executive Director
Address:        383 Madison Avenue, Floor 05
New York, NY, 10179, United States
Telephone No:     (212) 622-2100
Facsimile No:     (212) 622-0398
Email Address:    sudheer.r.tegulapalle@jpmorgan.com
2.    Calculation Agent: JPMorgan
3.    Additional Mutual Representations, Warranties and Covenants of JPMorgan
and Counterparty. In addition to the representations and warranties in the
Agreement, each party represents, warrants and covenants to the other party
that:

8

--------------------------------------------------------------------------------




(a)    Eligible Contract Participant. (i) It is an “eligible contract
participant”, as defined in the U.S. Commodity Exchange Act (as amended), and
(ii) is entering into each Transaction hereunder as principal (and not as agent
or in any other capacity, fiduciary or otherwise) and not for the benefit of any
third party.
(b)    Accredited Investor. Each party acknowledges that the offer and sale of
each Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(2) thereof and the provisions of
Regulation D promulgated thereunder (“Regulation D”). Accordingly, each party
represents and warrants to the other that (i) it has the financial ability to
bear the economic risk of its investment in each Transaction and is able to bear
a total loss of its investment, (ii) it is an “accredited investor” as that term
is defined under Regulation D, (iii) it will purchase each Transaction not with
a view to the distribution or resale thereof in a manner that would violate the
Securities Act and (iv) the disposition of each Transaction is restricted under
this Master Confirmation, the Securities Act and state securities laws.
4.    Additional Representations, Warranties and Covenants of JPMorgan. In
addition to the representations, warranties and covenants in the Agreement and
those contained herein, JPMorgan hereby represents, warrants and covenants to
Counterparty that:
(a)    [Intentionally Omitted];
(b)    it will conduct its purchases in connection herewith in a manner that
would not be deemed to constitute a tender offer within the meaning of Section
14(d)(1) of the Exchange Act; and
(c)    for the avoidance of doubt, JPMorgan has implemented reasonable policies
and procedures, taking into consideration the nature of its business, to ensure
that individuals making investment decisions would not violate laws prohibiting
trading on the basis of material nonpublic information. Such individuals shall
not be in possession of material nonpublic information during all relevant times
beginning on the date hereof and continuing through the Calculation Period for
any Transaction.
5.    Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement and
those contained herein, as of (i) the date hereof, (ii) the Trade Date for each
Transaction hereunder and (iii) to the extent indicated below, each day during
the Calculation Period for each Transaction hereunder, Counterparty represents,
warrants and covenants to JPMorgan that:
(a)    assuming the accuracy of the representations by JPMorgan in Section 4(b)
hereof, the purchase or writing of each Transaction and the transactions
contemplated hereby will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act;
(b)    it is not entering into any Transaction (i) on the basis of, and is not
aware of, any material non-public information with respect to the Shares (ii) in
anticipation of, in connection with, or to facilitate, a distribution of its
securities, a self tender offer or a third-party tender offer or (iii) to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares);
(c)    each Transaction is being entered into pursuant to a publicly disclosed
Share buy-back program and Counterparty’s board of directors has approved the
use of derivatives to effect the Share buy-back program;
(d)    without limiting the generality of Section 13.1 of the Equity
Definitions, it acknowledges that JPMorgan is not making any representations or
warranties with respect to the treatment of any Transaction under any accounting
standards, including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity (or any successor issue statements);
(e)    Counterparty is in compliance with its reporting obligations under the
Exchange Act in all material respects and its most recent Annual Report on Form
10-K, together with all reports subsequently filed by it pursuant

9

--------------------------------------------------------------------------------




to the Exchange Act, taken together and as amended and supplemented to the date
of this representation, do not, as of their respective filing dates, contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading;
(f)    Counterparty shall report each Transaction as required under Regulation
S-K and/or Regulation S-B under the Exchange Act, as applicable;
(g)    Counterparty is not, and will not be, engaged in a “distribution” of
Shares or securities that are convertible into, or exchangeable or exercisable
for Shares for purposes of Regulation M promulgated under the Exchange Act
(“Regulation M”) at any time during the period commencing on the Calculation
Period Start Date and ending on the last day of the Calculation Period or, in
the event JPMorgan designates an Accelerated Termination Date or either party
designates an Early Termination Date or an Early Termination Date is deemed to
occur or an Adjusted Cash Amount is payable under Section 16 hereof, the 15th
Exchange Business Day immediately following such Accelerated Termination Date,
Early Termination Date or the last Exchange Business Day on which the VWAP Price
is used in calculating such Adjusted Cash Amount, as the case may be, or such
earlier day as elected by JPMorgan and communicated to Counterparty on such day
(the “Relevant Period”) unless Counterparty has provided written notice to
JPMorgan of such distribution (a “Regulation M Distribution Notice”) not later
than the Scheduled Trading Day immediately preceding the first day of the
relevant “restricted period” (as defined in Regulation M); Counterparty
acknowledges that any such notice may cause the Calculation Period to be
extended or suspended pursuant to Section 6 below; accordingly, Counterparty
acknowledges that its delivery of such notice must comply with the standards set
forth in Section 7 below;
(h)    Counterparty acknowledges that each Transaction is a derivatives
transaction in which it has granted JPMorgan an option; JPMorgan may purchase
shares for its own account at an average price that may be greater than, or less
than, the price paid by Counterparty under the terms of the related Transaction;
(i)    as of the Trade Date, the Prepayment Date, the Initial Share Delivery
Date and the Settlement Date for each Transaction, Counterparty is not and will
not be “insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase a number of Shares with a value equal
to the Prepayment Amount in compliance with the laws of the jurisdiction of
Counterparty’s incorporation;
(j)    Counterparty is not and, after giving effect to any Transaction, will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended; and
(k)    Counterparty has not and, during the Relevant Period for any Transaction,
will not enter into agreements similar to the Transactions described herein
where any initial hedge period (however defined), the calculation period
(however defined) or the relevant period (however defined) in such other
transaction will overlap at any time (including as a result of extensions in
such initial hedge period, calculation period or relevant period as provided in
the relevant agreements) with any Relevant Period under this Master
Confirmation; provided that Counterparty may enter into an issuer collared
forward repurchase transaction dated as of the date hereof with JPMorgan (the
“Other Transaction”). In the event that the initial hedge period, calculation
period or relevant period in any other similar transaction overlaps with any
Relevant Period under this Master Confirmation as a result of a postponement of
the Scheduled Termination Date pursuant to Section 6 herein, Counterparty shall
promptly amend such transaction to avoid any such overlap.
(l)    Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50,000,000 as of the date hereof.
6.    Suspension of Calculation Period.

10

--------------------------------------------------------------------------------




(a)    If Counterparty concludes that it will be engaged in a distribution of
the Shares for purposes of Regulation M, Counterparty agrees that it will, on a
day no later than the Scheduled Trading Day immediately preceding the start of
the relevant restricted period, provide JPMorgan with a Regulation M
Distribution Notice. Upon the effectiveness of such Regulation M Distribution
Notice, JPMorgan shall halt any purchase of Shares in connection with hedging
any Transaction during the relevant restricted period (other than any purchases
made by JPMorgan in connection with dynamic hedge adjustments of JPMorgan’s
exposure to any Transaction as a result of any equity optionality contained in
such Transaction). If on any Scheduled Trading Day Counterparty delivers the
Regulation M Distribution Notice in writing (and confirms by telephone) by 8:30
a.m. New York City time (the “Notification Time”) then such notice shall be
effective as of such Notification Time. In the event that Counterparty delivers
such Regulation M Distribution Notice in writing and/or confirms by telephone
after the Notification Time, then such notice shall be effective as of 8:30 a.m.
New York City time on the following Scheduled Trading Day or as otherwise
required by law or agreed between Counterparty and JPMorgan. Upon the
effectiveness of such Regulation M Distribution Notice, the Calculation Period
shall be suspended and the Scheduled Termination Date shall be postponed for
each Scheduled Trading Day in such restricted period; accordingly, Counterparty
acknowledges that its delivery of such notice must comply with the standards set
forth in Section 7 below, including, without limitation, the requirement that
such notice be made at a time at which none of Counterparty or any officer,
director, manager or similar person of Counterparty is aware of any material
non-public information regarding Counterparty or the Shares.
(b)    In the event that JPMorgan reasonably concludes, in its good faith
discretion, based on advice of outside legal counsel, that it is appropriate
with respect to any legal, regulatory or self-regulatory requirements or related
policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by JPMorgan), for
it to refrain from purchasing Shares on any Scheduled Trading Day during the
Calculation Period, JPMorgan may by written notice to Counterparty (confirmed by
telephone) elect to suspend the Calculation Period for such number of Scheduled
Trading Days as is specified in the notice; provided that JPMorgan may exercise
this right to suspend only in relation to events or circumstances that are
unknown to it or any of its Affiliates at the Trade Date of any Transaction,
occur within the normal course of its or any of its Affiliates’ businesses, and
are not the result of deliberate actions of it or any of its Affiliates with the
intent to avoid its obligations under the terms of any Transaction. The notice
shall not specify, and JPMorgan shall not otherwise communicate to Counterparty,
the reason for JPMorgan’s election to suspend the Calculation Period. The
Calculation Period shall be suspended and the Scheduled Termination Date shall
be postponed for each Scheduled Trading Day occurring during any such
suspension.
(c)    In the event that the Calculation Period is suspended pursuant to Section
6(a) or 6(b) above during the regular trading session on the Exchange, such
suspension shall be deemed to be an additional Market Disruption Event, and the
second and third paragraphs under “Market Disruption Event” shall apply.
(d)    In the event that the Calculation Period is extended pursuant to any
provision hereof (including, without limitation, pursuant to Section 10(d)
below), the Calculation Agent, in its good faith and commercially reasonable
discretion, shall adjust any relevant terms of the related Transaction to
account for the economic effect of such extension or any related Market
Disruption Event if necessary to preserve as nearly as practicable the economic
terms of such Transaction prior to such extension.
7.    10b5-1 Plan. Counterparty represents, warrants and covenants to JPMorgan
that for each Transaction:
(a)    Counterparty is entering into this Master Confirmation and each
Transaction hereunder in good faith and not as part of a plan or scheme to evade
the prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any
antifraud or anti-manipulation provisions of the federal or applicable state
securities laws and that it has not entered into or altered and will not enter
into or alter any corresponding or hedging transaction or position with respect
to the Shares. Counterparty acknowledges that it is the intent of the parties
that each Transaction entered into under this Master Confirmation comply with
the requirements of Rule 10b5-1(c)(1)(i)(A) and (B) and each Transaction entered
into under this Master Confirmation shall be interpreted to comply with the
requirements of Rule 10b5-1(c).
(b)    Counterparty will not seek to control or influence JPMorgan to make
“purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3)) under
any Transaction entered into under this Master Confirmation, including, without
limitation, JPMorgan’s decision to enter into any hedging transactions.
Counterparty represents and

11

--------------------------------------------------------------------------------




warrants that it has consulted with its own advisors as to the legal aspects of
its adoption and implementation of this Master Confirmation and each
Supplemental Confirmation under Rule 10b5-1.
(c)    Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation or the relevant Supplemental
Confirmation must be effected in accordance with the requirements for the
amendment or termination of a “plan” as defined in Rule 10b5-1(c). Without
limiting the generality of the foregoing, any such amendment, modification,
waiver or termination shall be made in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5, and no such amendment,
modification, waiver or termination shall be made at any time at which
Counterparty or any officer, director, manager or similar person of Counterparty
is aware of any material non-public information regarding Counterparty or the
Shares.
8.    Counterparty Purchases.
Counterparty (or any “affiliated purchaser” as defined in Rule 10b-18 under the
Exchange Act (“Rule 10b-18”)) shall not, directly or indirectly purchase any
Shares (including by means of a derivative instrument), listed contracts on the
Shares or securities that are convertible into, or exchangeable or exercisable
for Shares (including, without limitation, any Rule 10b-18 purchases of blocks
(as defined in Rule 10b-18)) during any Relevant Period (as extended pursuant to
the provisions hereof). However, the foregoing shall not limit Counterparty’s
ability, pursuant to its employee incentive plan, to re-acquire Shares in
connection with the related equity transactions or to limit Counterparty’s
ability to withhold shares to cover tax liabilities associated with such equity
transaction or otherwise restrict Counterparty’s ability to repurchase Shares
under privately negotiated transactions with any of its employees, officers,
directors or affiliates, so long as any re-acquisition, withholding or
repurchase does not constitute a “Rule 10b-18 purchase” (as defined in Rule
10b-18). Furthermore, this Section shall not restrict (x) Counterparty’s entry
into, or performance of its obligations under, the Other Transaction or (y) any
purchase by Counterparty of Shares effected during any suspension of any
Calculation Period in accordance with Section 6(b).
9.    Limit on Beneficial Ownership. Notwithstanding anything to the contrary in
this Master Confirmation, Counterparty acknowledges and agrees that, on any day,
JPMorgan shall not be obligated to receive from Counterparty any Shares, and
Counterparty shall not be entitled to deliver to JPMorgan any Shares, to the
extent (but only to the extent) that after such transactions JPMorgan’s ultimate
parent entity would directly or indirectly “beneficially own” (as such term is
defined for purposes of Section 13(d) of the Exchange Act, and after taking into
account any Shares deliverable by Counterparty to JPMorgan on the same day
pursuant to the Other Transaction)) at any time on such day in excess of 8.0% of
the outstanding Shares. Any purported receipt by JPMorgan of Shares shall be
void and have no effect to the extent (but only to the extent) that after such
receipt by JPMorgan, JPMorgan’s ultimate parent entity would directly or
indirectly so beneficially own in excess of 8.0% of the outstanding Shares. If,
on any day, any receipt of Shares by JPMorgan is not effected, in whole or in
part, as a result of this Section 9, Counterparty’s obligation to make such
delivery shall not be extinguished and such delivery shall be effected over time
as promptly as JPMorgan determines, in the reasonable determination of JPMorgan,
that after such receipt by JPMorgan, its ultimate parent entity would not
directly or indirectly beneficially own in excess of 8.0% of the outstanding
Shares.
10.    Special Provisions for Merger Transactions. Notwithstanding anything to
the contrary herein or in the Equity Definitions,
(a)    Counterparty shall, prior to the opening of trading in the Shares on any
day during any Calculation Period on which Counterparty makes, or expects to be
made, any public announcement (as defined in Rule 165(f) under the Securities
Act) of any Merger Transaction, notify JPMorgan of such public announcement;
(b)    promptly notify JPMorgan following any such announcement that such
announcement has been made; and
(c)    promptly provide JPMorgan with written notice specifying (i)
Counterparty’s average daily Rule 10b-18 Purchases (as defined in Rule 10b-18)
during the three full calendar months immediately preceding such announcement
date that were not effected through JPMorgan or its affiliates and (ii) the
number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act for the three full calendar months preceding such

12

--------------------------------------------------------------------------------




announcement. Such written notice shall be deemed to be a certification by
Counterparty to JPMorgan that such information is true and correct. In addition,
Counterparty shall promptly notify JPMorgan of the earlier to occur of the
completion of such transaction and the completion of the vote by target
shareholders. Counterparty acknowledges that any such notice may cause the terms
of any Transaction to be adjusted or such Transaction to be terminated;
accordingly, Counterparty acknowledges that its delivery of such notice must
comply with the standards set forth in Section 7; and
(d)    JPMorgan in its good faith and commercially reasonable discretion may (i)
make adjustments to the terms of any Transaction to account for the economic
effect on such Transaction of such Merger Transaction, including, without
limitation, the Scheduled Termination Date and the Forward Price Adjustment
Amount to account for the number of Shares that could be purchased on each day
during the Calculation Period in compliance with Rule 10b-18 following such
public announcement or (ii) treat the occurrence of such public announcement as
an Additional Termination Event with Counterparty as the sole Affected Party and
the Transactions hereunder as the Affected Transactions.
“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.
11.    Acknowledgments. The parties hereto intend for:
(a)    each Transaction to be a “securities contract” as defined in Section
741(7) of the Bankruptcy Code, a “swap agreement” as defined in Section 101(53B)
of the Bankruptcy Code and a “forward contract” as defined in Section 101(25) of
the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 362(b)(27),
362(o), 546(e), 546(g), 555, 556, 560 and 561 of the Bankruptcy Code;
(b)    a party’s right to liquidate or terminate any Transaction and to exercise
any other remedies upon the occurrence of any Event of Default or Termination
Event under the Agreement with respect to the other party or any Extraordinary
Event that results in the termination or cancellation of any Transaction to
constitute a “contractual right” (as defined in the Bankruptcy Code);
(c)    any cash, securities or other property transferred as performance
assurance, credit support or collateral with respect to each Transaction to
constitute “margin payments” (as defined in the Bankruptcy Code); and
(d)    all payments for, under or in connection with each Transaction, all
payments for the Shares and the transfer of such Shares to constitute
“settlement payments” and “transfers” (as defined in the Bankruptcy Code).
12.    Credit Support Documents. The parties hereto acknowledge that no
Transaction hereunder is secured by any collateral.
13.    No Netting and Set-off. Notwithstanding any provision of the Agreement
(including without limitation Section 6(f) thereof) and this Master Confirmation
or any other agreement between the parties to the contrary, neither party shall
net or set off its obligations under any Transaction against its rights against
the other party under any other transaction or instrument.
14.    Early Termination. In the event that an Early Termination Date (whether
as a result of an Event of Default or a Termination Event) occurs or is
designated with respect to any Transaction (except as a result of a Merger Event
in which the consideration or proceeds to be paid to holders of Shares consists
solely of cash), if JPMorgan would owe any amount to Counterparty pursuant to
Section 6(d)(ii) of the Agreement (calculated as if the Transactions being
terminated on such Early Termination Date were the sole Transactions under the
Agreement) (any such amount, a “JPMorgan Amount”), then, unless Counterparty
elects, no later than the Early Termination Date or the date on which such
Transaction is terminated, for the JPMorgan Amount to be settled through the
payment of cash, then JPMorgan shall deliver to Counterparty a number of Shares
(or, in the case of a Merger Event, a number of units, each comprising the
number or amount of the securities or property that a hypothetical holder of one
Share would receive in such Merger Event (each such unit, an “Alternative
Delivery Unit” and, the securities or property comprising such unit,
“Alternative

13

--------------------------------------------------------------------------------




Delivery Property”)) with a value equal to the JPMorgan Amount, as determined by
the Calculation Agent (and the parties agree that, in making such determination
of value, the Calculation Agent may take into account a number of factors,
including the market price of the Shares or Alternative Delivery Property on the
date of early termination and the actual prices at which JPMorgan purchases
Shares or Alternative Delivery Property to fulfill its delivery obligations
under this Section 14); provided that in determining the composition of any
Alternative Delivery Unit, if the relevant Merger Event involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash; provided further that
Counterparty may elect for the JPMorgan Amount to be settled through the payment
of cash in accordance with this Section 14 only if the delivery of the notice of
such election complies with the standards set forth in Section 7 above,
including, without limitation, the requirement that such notice be made at a
time at which none of Counterparty or any officer, director, manager or similar
person of Counterparty is aware of any material non-public information regarding
Counterparty or the Shares. For the avoidance of doubt, if Counterparty elects
for the JPMorgan Amount to be settled through the payment of cash, the
provisions of Section 6(d)(ii) of the Agreement shall apply.
15.    Payment Date upon Early Termination. Notwithstanding anything to the
contrary in Section 6(d)(ii) of the Agreement, all amounts calculated as being
due in respect of an Early Termination Date under Section 6(e) of the Agreement
will be payable on the day that notice of the amount payable is effective;
provided that if Counterparty elects to receive Shares or Alternative Delivery
Property in accordance with Section 14), such Shares or Alternative Delivery
Property shall be delivered on a date selected by JPMorgan as promptly as
practicable. The parties acknowledge and agree that in calculating the Close-Out
Amount for any Transaction pursuant to Section 6 of the Agreement, JPMorgan may
(but need not), in its reasonable discretion, determine such amount based on (i)
expected losses assuming a commercially reasonable (including, without
limitation, with regard to reasonable legal and regulatory guidelines) risk bid
were used to determine loss or (ii) the price at which one or more market
participants would offer to sell to JPMorgan a block of Shares equal in number
to JPMorgan’s hedge position in relation to such Transaction.
16.    Special Provisions for Counterparty Payments.
(a)    If (i) an Early Termination Date occurs or is designated with respect to
any Transaction and, as a result, Counterparty owes an amount to JPMorgan
pursuant to Section 6(d)(ii) of the Agreement (calculated as if the Transactions
being terminated on such Early Termination Date were the sole Transactions under
the Agreement) (any such amount, a “Counterparty Payment Amount”) or (ii) the
Number of Shares to be Delivered in respect of such Transaction is a negative
number (such an event, a “Negative Share Event”), then Counterparty shall pay to
JPMorgan an amount in USD equal to the Counterparty Payment Amount or the
Adjusted Cash Amount, as applicable, on the third Currency Business Day
immediately following the date (the “Payment Notice Date”) of Counterparty’s
receipt of a notice (a “Payment Notice”) from JPMorgan setting forth the
Counterparty Payment Amount or the Adjusted Cash Amount, as applicable. However,
Counterparty may irrevocably elect, by delivery of written notice to JPMorgan on
or prior to the third Currency Business Day immediately following the Payment
Notice Date, to deliver Shares, or in the case of a Merger Event, Alternative
Delivery Units, in lieu of payment in cash of such Counterparty Payment Amount
or Adjusted Cash Amount, as applicable, pursuant to either subsection (b) or (c)
of this Section 16, in which event subsection (d) and (e) of this Section 16
shall also apply to such election and delivery.
(b)    Private Placement. If Counterparty elects to deliver privately placed
Shares or privately placed Alternative Delivery Units, as the case may be,
pursuant to this subsection (b) (a “Private Placement Election”), then such
Private Placement Election shall not be valid and Counterparty shall be required
to pay to JPMorgan the Counterparty Payment Amount or Adjusted Cash Amount in
cash, as applicable, if:
(A)
the representations, warranties and covenants in Sections 5(b), 5(c), 5(e), 5(g)
and 7 above and Sections 3(a)(i) and (ii) of the Agreement are not true and
correct as of the date Counterparty makes such Private Placement Election, as if
made on such date, or

(B)
Counterparty has taken any action that would make unavailable (x) the exemption
set forth in Section 4(2) of the Securities Act for the delivery of any Shares
or Alternative Delivery Units, as the case may be, by Counterparty to JPMorgan
or (y) an exemption from the registration requirements of the Securities Act
reasonably acceptable to JPMorgan for resales of Shares or Alternative Delivery
Units,


14

--------------------------------------------------------------------------------




as the case may be, by JPMorgan, or Counterparty fails to execute a private
placement agreement (the “Private Placement Agreement”) providing for such
resale, which agreement shall contain customary and reasonable conditions,
undertakings, representations and warranties for equity offerings of similar
size and be in a form and in substance commercially reasonably satisfactory to
JPMorgan, or otherwise fails to comply with any commercially reasonable
requirements imposed by JPMorgan in respect of the private placement of the
Shares or Alternative Delivery Units, as the case may be. Notwithstanding the
foregoing, JPMorgan agrees that such private placement agreement shall not
include any placement agency or similar fee to JPMorgan or its affiliates.
(c)    Registered Delivery. If Counterparty elects to deliver registered Shares
or registered Alternative Delivery Units, as the case may be, pursuant to this
subsection (c) (a “Registered Delivery Election”), then then Counterparty shall
effect such delivery in compliance with the following:
(A)
Counterparty agrees to take all commercially reasonable actions within its
control to make available to JPMorgan or its affiliate an effective registration
statement under the Securities Act and one or more prospectuses as necessary or
desirable (in the reasonable discretion of JPMorgan or such affiliate), and in
form and substance reasonably satisfactory to JPMorgan and such affiliate, to
allow JPMorgan and its affiliates to comply with the applicable prospectus
delivery requirements (the “Prospectus”) for the sale by JPMorgan or its
affiliate of the Shares or Alternative Delivery Units, as the case may be,
delivered by the Counterparty hereunder (the “Registration Statement”), such
Registration Statement to be effective and Prospectus to be current during a
period (the “Registered Unwind Period”) beginning on, and including, a date
specified by Counterparty, which date shall be as soon as commercially
reasonably practicable, but in no event more than 15 Exchange Business Days,
following the date on which Counterparty makes a Registered Delivery Election,
and ending on, and including, the first date that all such sales JPMorgan have
been settled. JPMorgan shall use commercially reasonable efforts to effect such
sales as promptly as reasonably practicable.

(B)
Counterparty shall on or before the commencement of the Registered Unwind Period
enter into an agreement (the “Registration Agreement”) with JPMorgan or its
affiliate in connection with the registered sale of the Shares or Alternative
Delivery Units, as the case may be, by JPMorgan or its affiliate substantially
similar to underwriting agreements entered into by JPMorgan or its affiliates
with respect to equity securities for offerings of similar size. The
Registration Agreement shall include representations, warranties, covenants,
conditions and other provisions substantially similar to those contained in such
underwriting agreements, including, without limitation, provisions relating to
the indemnification of, and contribution in connection with the liability of,
JPMorgan and its affiliates, provisions relating to the delivery of opinions of
counsel, comfort letters, officers’ certificates and other documents, and
provisions permitting the performance of such diligence as JPMorgan and its
affiliates may reasonably request in advance of such public sale, the results of
which must be reasonably satisfactory to JPMorgan and such affiliates.
Counterparty agrees to reimburse JPMorgan and its affiliates for all reasonable
out-of-pocket expenses JPMorgan and its affiliates incur in connection with such
diligence and otherwise in connection with the preparation of the Registration
Statement and Prospectus, including, without limitation, the reasonable fees and
expenses of one outside counsel to JPMorgan and its affiliates incurred in
connection therewith; provided that Counterparty shall not be required to pay
any underwriting fee or commission pursuant to the Registration Agreement or
otherwise in connection therewith.

(C)
If the requirements of subsection (c)(A) or (c)(B) above are not satisfied
(determined without regard to whether the cause is within the control of
Counterparty), JPMorgan or its affiliate shall be entitled to cease or not start
selling Shares or Alternative Delivery Units, as the case may be, pursuant to
the Registration Statement, the related Registered Delivery Election shall not
be valid and Counterparty shall be required to pay to JPMorgan the Counterparty
Payment Amount or Adjusted Cash Amount in cash, as applicable.


15

--------------------------------------------------------------------------------




(d)    In connection with any “Private Placement” pursuant to subsection (b)
above or any “Registered Delivery” pursuant to subsection (c) above, in
compliance with, and upon the terms specified in, the Private Placement
Agreement or the Registration Agreement, as the case may be, Counterparty shall
deliver to JPMorgan a number of Shares or Alternative Delivery Units, as the
case may be, equal to the quotient of (i) the Counterparty Payment Amount or the
Adjusted Cash Amount, as applicable, divided by (ii) the Termination Price.
Notwithstanding the foregoing, Counterparty shall not be required to deliver
Shares or, in the case of a Merger Event, other securities comprising the
aggregate Alternative Delivery Units in excess of the Share Cap, in each case
except to the extent that Counterparty has available at such time authorized but
unissued Shares or other securities not expressly reserved for any other uses
(including, without limitation, Shares reserved for issuance upon the exercise
of options or convertible debt). Counterparty shall not permit the sum of (i)
the Share Cap and (ii) the aggregate number of Shares expressly reserved for any
such other uses, in each case whether expressed as caps or as numbers of Shares
reserved or otherwise, to exceed at any time the number of authorized but
unissued Shares.
(e)    For purposes of this Section 16, the following terms shall have the
following meanings:
(i)
“Adjusted Cash Amount” means, for any Transaction, an amount in USD equal to (x)
the absolute value of the Number of Shares to be Delivered in respect of such
Transaction, multiplied by (y) the average VWAP Prices over a number of
consecutive Exchange Business Days as reasonably determined by the Calculation
Agent in good faith and in a commercially reasonable manner beginning on, and
including, the second Exchange Business Day immediately following the
Termination Date for such Transaction.

(ii)
“Share Cap” means, for any date following the Trade Date for any Transaction
hereunder, (x) the Initial Share Cap as specified in the Supplemental
Confirmation for such Transaction, minus (y) the net number of Shares delivered
by Counterparty to JPMorgan in respect of such Transaction on or prior to such
date, plus (z) the net number of Shares delivered by JPMorgan to Counterparty in
respect of such Transaction on or prior to such date, subject to appropriate
adjustments by the Calculation Adjustment as a result of an event described in
Section 11.2(e) of the Equity Definitions.

(iii)
“Termination Price” means (i) with respect to Shares or Alternative Delivery
Units, as the case may be, delivered by Counterparty in connection with a
“Registered Delivery” as contemplated by subsection (c) above, the average VWAP
Prices over a number of consecutive Exchange Business Days for such Shares or
Alternative Delivery Units, as the case may be, as reasonably determined by the
Calculation Agent in good faith and in a commercially reasonable manner
beginning on, and including, the first day on which JPMorgan or its affiliate
sells such Shares or Alternative Delivery Units, as the case may be, pursuant to
the Registration Statement, and (ii) with respect to Shares or Alternative
Delivery Units, as the case may be, delivered by Counterparty in connection with
a “Private Placement” as contemplated by subsection (b) above, the realizable
market value of such Shares or Alternative Delivery Units, as the case may be,
to JPMorgan (or an affiliate thereof), as determined by the Calculation Agent.

17.    Claim in Bankruptcy. JPMorgan agrees that in the event of the bankruptcy
of Counterparty, JPMorgan shall not have rights or assert a claim that is senior
in priority to the rights and claims available to the shareholders of the common
stock of Counterparty.
18.    Staggered Settlement. JPMorgan may, by notice to Counterparty prior to
the Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
deliverable on such Nominal Settlement Date on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date as follows: (i) in such notice, JPMorgan will specify to Counterparty the
related Staggered Settlement Dates (each of which will be on or prior to such
Nominal Settlement Date) or delivery times and how it will allocate the Shares
it is required to deliver under “Settlement Procedures” among the Staggered
Settlement Dates or delivery times; and (ii) the aggregate number of Shares that
JPMorgan will deliver to Counterparty hereunder on all such Staggered Settlement
Dates and delivery times will equal the number of Shares that JPMorgan would
otherwise be required to deliver on such Nominal Settlement Date.

16

--------------------------------------------------------------------------------




19.    Amendments to Equity Definitions. The following amendments shall be made
to the Equity Definitions:
(a)    Section 11.2(a) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative effect on the theoretical value of the
relevant Shares” and replacing them with “a material economic effect on the
theoretical value of the relevant Shares or the Transaction; provided that such
event is not based on (a) an observable market, other than the market for
Counterparty’s own stock or (b) an observable index, other than an index
calculated and measured solely by reference to Counterparty’s own operations”;
(b)    The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction or Share Forward Transaction, then
following the announcement or occurrence of any Potential Adjustment Event, the
Calculation Agent will determine whether such Potential Adjustment Event has a
material economic effect on the theoretical value of the relevant Shares or the
Transaction (provided that such event is not based on (a) an observable market,
other than the market for Counterparty’s own stock or (b) an observable index,
other than an index calculated and measured solely by reference to
Counterparty’s own operations) and, if so, will (i) make appropriate
adjustment(s), if any, to any one or more of:’ and the portion of such sentence
immediately preceding clause (ii) thereof is hereby amended by deleting the
words “diluting or concentrative” and the words “(provided that no adjustments
will be made to account solely for changes in volatility, expected dividends,
stock loan rate or liquidity relative to the relevant Shares)” and replacing
such latter phrase with the words “(and, for the avoidance of doubt, adjustments
may be made to account solely for changes in volatility, stock loan rate or
liquidity relative to the relevant Shares)”;
(c)    Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “have a diluting or concentrative effect on the theoretical
value of the relevant Shares” and replacing them with “have, in the commercially
reasonable judgment of the Calculation Agent, a material economic effect on the
theoretical value of the relevant Shares or the Transaction; provided that such
event is not based on (a) an observable market, other than the market for
Counterparty’s own stock or (b) an observable index, other than an index
calculated and measured solely by reference to Counterparty’s own operations”;
and
(d)    Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the fourth line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
JPMorgan’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
issuer”.
20.    Designation by JPMorgan. Notwithstanding any other provision in this
Master Confirmation to the contrary requiring or allowing JPMorgan to sell or
deliver any Shares or other securities to Counterparty, JPMorgan (the
“Designator”) may designate any of its Affiliates (the “Designee”) to deliver
and otherwise perform its obligations to deliver, if any, any such Shares or
other securities in respect of each Transaction, and the Designee may assume
such obligations, if any. Such designation shall not relieve the Designator of
any of its obligations, if any, hereunder. Notwithstanding the previous
sentence, if the Designee shall have performed the obligations, if any, of the
Designator hereunder, then the Designator shall be discharged of its
obligations, if any, to Counterparty to the extent of such performance.
21.    Agreements Regarding Each Supplemental Confirmation. Counterparty and
JPMorgan agree and acknowledge that this Master Confirmation, as supplemented by
each Supplemental Confirmation, constitutes a contract “for the sale or purchase
of a security”, as set forth in Section 8-113 of the Uniform Commercial Code of
New York.
22.    Termination Currency. The Termination Currency shall be USD.
23.    Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA,

17

--------------------------------------------------------------------------------




shall limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Master Confirmation,
any Supplemental Confirmation or the Agreement, as applicable, arising from a
termination event, force majeure, illegality, increased costs, regulatory change
or similar event under this Master Confirmation, the Equity Definitions
incorporated herein, or the Agreement (including, but not limited to, rights
arising from Change in Law, Hedging Disruption, Increased Cost of Hedging, a
Loss of Stock Borrow, or Illegality (as defined in the Agreement)).
24.    Role of Agent. Each party agrees and acknowledges that (a) JPMS, an
Affiliate of JPMorgan, has acted solely as agent and not as principal with
respect to this Master Confirmation and each Transaction and (b) JPMS has no
obligation or liability, by way of guaranty, endorsement or otherwise, in any
manner in respect of any Transaction (including, if applicable, in respect of
the settlement thereof). Each party agrees it will look solely to the other
party (or any guarantor in respect thereof) for performance of such other
party’s obligations under any Transaction. JPMS is authorized to act as agent
for JPMorgan.
25.    Waiver of Trial by Jury. EACH OF COUNTERPARTY AND JPMORGAN HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO ANY TRANSACTION OR THE ACTIONS OF JPMORGAN OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.


26.    Governing Law. THE AGREEMENT, THIS MASTER CONFIRMATION, EACH SUPPLEMENTAL
CONFIRMATION AND ALL MATTERS ARISING IN CONNECTION WITH THE AGREEMENT, THIS
MASTER CONFIRMATION AND EACH SUPPLEMENTAL CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REFERENCE TO THE CONFLICT OF LAWS PROVISIONS THEREOF. THE PARTIES HERETO
IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK AND THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN
CONNECTION WITH ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE
LAYING OF VENUE IN, AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE
COURTS.
27.    Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.
[Remainder of Page Intentionally Left Blank]

18

--------------------------------------------------------------------------------




Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Master Confirmation and returning it to us.
Yours sincerely,
J.P. MORGAN SECURITIES LLC, as agent for
JPMorgan Chase Bank, National Association,
London Branch




By:     /s/ Sudheer Tegulapalle
Name:    Sudheer Tegulapalle
Title:    Executive Director








Confirmed as of the date first above written:


DOLLAR TREE, INC.




By:     /s/ Kevin S. Wampler        
Name:    Kevin Wampler
Title:    Chief Financial Officer










--------------------------------------------------------------------------------




        
EXHIBIT A
FORM OF SUPPLEMENTAL CONFIRMATION


[_______], 20[__]


To:     Dollar Tree, Inc.
500 Volvo Parkway
Chesapeake, VA 23320
Attn:     Roger W. Dean, Vice President – Treasurer
Facsimile: 757-321-5111


From:
JPMorgan Chase Bank, National Association
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England

Issuer Uncollared Forward Repurchase Transaction


The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between J.P. Morgan Securities LLC,
as agent for JPMorgan Chase Bank, National Association, London Branch
(“JPMorgan”), and Dollar Tree, Inc. (“Counterparty” and together with JPMorgan,
the “Contracting Parties”) on the Trade Date specified below. This Supplemental
Confirmation is a binding contract between JPMorgan and Counterparty as of the
relevant Trade Date for the Transaction referenced below.
1.This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of September [__], 2013 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.
2.    The terms of the Transaction to which this Supplemental Confirmation
relates are as follows:
Trade Date:
[_______], 20[__]

Calculation Period Start Date:
[_______], 20[__]

Scheduled Termination Date:
[_______], 20[__] (or if such date is not an Exchange Business Day, the next
following Exchange Business Day), as the same may be postponed pursuant to the
provisions of the Master Confirmation, subject to JPMorgan’s right to accelerate
the Termination Date to any date on or after the First Acceleration Date.

First Acceleration Date:
[_______], 20[__]

Maximum Number of Shares
to be Delivered:
[_______]

Initial Shares:
[_______]

Prepayment Amount:
USD [_______]





--------------------------------------------------------------------------------






Forward Price Adjustment
Amount:
USD [_______]

Initial Share Cap:
[_______]

3.    Counterparty represents and warrants to JPMorgan that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during the four full calendar weeks immediately preceding the
Trade Date other than through JPMorgan.
4.    This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.
[Remainder of Page Intentionally Left Blank]




--------------------------------------------------------------------------------




Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Supplemental Confirmation and returning it to us.
Yours sincerely,
J.P. MORGAN SECURITIES LLC, as agent for
JPMorgan Chase Bank, National Association,
London Branch




By: _______________________________
Name:
Title:








Confirmed as of the date first above written:


DOLLAR TREE, INC.




By: _______________________________
Name:
Title:








